RCHA $350,000 CONVERTIBLE NOTE

Interest free if paid in full

within 3 months

 

FOR VALUE RECEIVED, Rich Pharmaceuticals, Inc., a Nevada corporation (the
"Issuer" of this Security) with at least 420,463,772 common shares issued and
outstanding, issues this Security and promises to pay to JMJ Financial, a Nevada
sole proprietorship, or its Assignees (the "Investor") the Principal Sum along
with the Interest Rate and any other fees according to the terms herein. This
Note will become effective only upon execution by both parties and delivery of
the first payment of Consideration by the Investor (the "Effective Date").

 

The Principal Sum is $350,000 (three hundred fifty thousand) plus accrued and
unpaid interest and any other fees. The Consideration is $315,000 (three hundred
fifteen thousand) payable by wire (there exists a $35,000 original issue
discount (the "OID")). The Investor shall pay $55,000 of Consideration upon
closing of this Note. The Investor may pay additional Consideration to the
Issuer in such amounts and at such dates as the Investor may choose in its sole
discretion. THE PRINCIPAL SUM DUE TO THE INVESTOR SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY INVESTOR (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE
INVESTOR AS WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE ISSUER IS ONLY
REQUIRED TO REPAY THE AMOUNT FUNDED AND THE ISSUER IS NOT REQUIRED TO REPAY ANY
UNFUNDED PORTION OF THIS NOTE. The Maturity Date is two years from the Effective
Date of each payment (the "Maturity Date") and is the date upon which the
Principal Sum of this Note, as well as any unpaid interest and other fees, shall
be due and payable. The Conversion Price is 60% of the lowest trade price in the
20 trading days previous to the conversion (In the case that conversion shares
are not deliverable by DWAC an additional 10% discount will apply; and if the
shares are ineligible for deposit into the OTC system and only eligible for
Xclearing deposit an additional 5% discount shall apply; in the case of both an
additional cumulative 15% discount shall apply). Unless otherwise agreed in
writing by both parties, at no time will the Investor convert any amount of the
Note into common stock that would result in the Investor owning more than 4.99%
of the common stock outstanding.

 

1.                   ZERO Percent Interest for the First Three Months. The
Issuer may repay this Note at any time on or before 90 days from the Effective
Date, after which the Issuer may not make further payments on this Note prior to
the Maturity Date without written approval from the lnvestor. If the Issuer
repays a payment of Consideration on or before 90 days from the Effective Date
of that payment, the Interest Rate on that payment of Consideration shall be
ZERO PERCENT (0%). If the Issuer does not repay a payment of Consideration on or
before 90 days from its Effective Date, a one-time Interest charge of 12% shall
be applied to the Principal Sum. Any interest payable is in addition to the OID,
and that OID (or prorated OID, if applicable) remains payable regardless of time
and manner of payment by the Issuer.

 

2.                   Conversion. The Investor has the right, at any time after
the Effective Date, at its election, to convert all or part of the outstanding
and unpaid Principal Sum and accrued interest (and any other fees) into shares
of fully paid and non-assessable shares of common stock of the Issuer as per
this conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. Conversions may be
delivered to the Issuer by method of the Investor's choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Investor. If no objection is delivered from the Issuer to the Investor regarding
any variable or calculation of the conversion notice within 24 hours of delivery
of the conversion notice, the Issuer shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Issuer shall deliver the shares from any
conversion to the Investor (in any name directed by the Investor) within 3
(three) business days of conversion notice delivery.

 

 

 

3.                   Conversion Delays. If the Issuer fails to deliver shares in
accordance with the timeframe stated in Section 2, the Investor, at any time
prior to selling all of those shares, may rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares and have
the rescinded conversion amount returned to the Principal Sum with the rescinded
conversion shares returned to the Issuer (under the Investor's and the Issuer's
expectations that any returned conversion amounts will tack back to the original
date of the Note). In addition, for each conversion, in the event that shares
are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $2,000 per day will be assessed for each day after the
third business day (inclusive of the day of the conversion) until share delivery
is made; and such penalty will be added to the Principal Sum of the Note (under
the Investor's and the Issuer's expectations that any penalty amounts will tack
back to the original date of the Note).

 

4.                   Reservation of Shares. At all times during which this Note
is convertible, the Issuer will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
this Note. The Issuer will at all times reserve at least 60,000,000 shares of
Common Stock for conversion.

 

5.                   This Section 5 intentionally left blank.

 

6.                   This Section 6 intentionally left blank.

 

7.                   Default. The following are events of default under this
Note: (i) the Issuer shall fail to pay any principal under the Note when du e
and payable (or payable by conversion) thereunder; or (ii) the Issuer shall fail
to pay any interest or any other amount under the Note when due and payable (or
payable by conversion) thereunder; or (iii) a receiver, trustee or other similar
official shall be appointed over the Issuer or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Issuer shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or
(v) the Issuer shall make a general assignment for the benefit of creditors; or
(vi) the Issuer shall file a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); or (vii) an involuntary
proceeding shall be commenced or filed against the Issuer; or (viii} the Issuer
shall lose its status as "OTC Eligible" or the Issuer's shareholders shall lose
the ability to deposit (either electronically or by physical certificates, or
otherwise) shares into the DTC System; or (ix) the Issuer shall become
delinquent in its filing requirements as a fully-reporting issuer registered
with the SEC; or (x) the Issuer shall fail to meet all requirements to satisfy
the availability of Rule 144 to the Investor or its assigns including but not
limited to timely fulfillment of its filing requirements as a fully-reporting
issuer registered with the SEC, requirements for XBRL filings, and requirements
for disclosure of financial statements on its website.

 

8.                   Remedies. In the event of any default, the outstanding
principal amount of this Note, plus accrued but unpaid interest, liquidated
damages, fees and other amounts owing in respect thereof through the date of
acceleration, shall become, at the Investor's election, immediately due and
payable in cash at the Mandatory Default Amount. The Mandatory Default Amount
means the greater of (i) the outstanding principal amount of this Note, plus all
accrued and unpaid interest, liquidated damages, fees and other amounts hereon,
divided by the Conversion Price on the date the Mandatory Default Amount is
either demanded or paid in full, whichever has a lower Conversion Price,
multiplied by the VWAP on the date the Mandatory Default Amount is either
demanded or paid in full, whichever has a higher VWAP, or (ii) 150% of the
outstanding principal amount of this Note, pl us I 00% of accrued and unpaid
interest, liquidated damages, fees and other amounts hereon. Commencing five (5)
days after the occurrence of any event of default that results in the eventual
acceleration of this Note, the interest rate on this Note shall accrue at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
under applicable law. In connection with such acceleration described herein, the
Investor need not provide, and the Issuer hereby waives, any presentment,
demand, protest or other notice of any kind, and the Investor may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by the Investor at any time
prior to payment hereunder and the Investor shall have all rights as a holder of
the note until such time, if any, as the Investor receives full payment pursuant
to this Section.No such rescission or annulment shall affect any subsequent
event of default or impair any right consequent thereon. Nothing herein shall
limit the Investor's right to pursue any other remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Issuer's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.

 

 

 

9.                   No Shorting. The Investor agrees that so long as this Note
from the Issuer to the Investor remains outstanding, the Investor will not enter
into or effect "short sales" of the Common Stock or hedging transaction which
establishes a net short position with respect to the Common Stock of the Issuer.
The Issuer acknowledges and agrees that upon delivery of a conversion notice by
the Investor, the Investor immediately owns the shares of Common Stock described
in the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

 

10.                Assignability. The Issuer may not assign this Note. This Note
will be binding upon the Issuer and its successors and will inure to the benefit
of the Investor and its successors and assigns and may be assigned by the
Investor to anyone without the Issuer's approval.

 

11.                Governing Law. This Note will be governed by, and construed
and enforced in accordance with, the laws of the State of Nevada, without regard
to the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located i n Miami -Dade County, in the State of Florida. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

 

12.                Delivery of Process by the Investor to the Issuer. In the
event of any action or proceeding by the Investor against the Issuer, and only
by the Investor against the Issuer, service of copies of summons and/or
complaint and/or any other process which may be served in any such action or
proceeding may be made by the Investor via U.S. Mail, overnight delivery service
such as FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.

 

13.                Attorney Fees. If any attorney is employed by either party
with regard to any legal or equitable action, arbitration or other proceeding
brought by such party for enforcement of this Note or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Note, the prevailing party will be entitled to recover from
the other party reasonable attorneys' fees and other costs and expenses
incurred, in addition to any other relief to which the prevailing party may be
entitled.

 

14.                Opinion of Counsel. In the event that an opinion of counsel
is needed for any matter related to this Note, the Investor has the right to
have any such opinion provided by its counsel. Investor also has the right to
have any such opinion provided by Issuer's counsel.

 

15.                Notices. Any notice required or permitted hereunder
(including Conversion Notices) must be in writing and either personally served,
sent by facsimile or email transmission, or sent by overnight courier. Notices
will be deemed effectively delivered at the time of transmission if by facsimile
or email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

 

 

 

Issuer:

 

 

/s/ Ben Chang

Rich Pharmaceuticals, Inc.

Chief Executive Officer

Date: 8/10/14

Investor:

 

 

/s/ Authorized Signatory

JMJ Financial

Its Principal

Date: 8/13/14

 

 

 

[Signature Page to $350,000 Convertible Note]

1

 



